                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THE PEOPLE OF THE STATE OF                         CASE NO. 19-cv-01677-YGR
                                         CALIFORNIA,
                                   7
                                                        Plaintiff,                          ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8                                                        REPORT AND RECOMMENDATION
                                                  vs.
                                   9                                                        Re: Dkt. No. 8
                                         JAMES LA VELL HARRIS,
                                  10
                                                        Defendant.
                                  11
                                              The Court has carefully reviewed Magistrate Judge Robert M. Illman’s Report and
                                  12
Northern District of California




                                       Recommendation (Dkt. No. 8 (“Report”)) recommending that the notice of removal (Dkt. No. 1)
 United States District Court




                                  13
                                       be dismissed and the action be remanded to the Lake County Superior Court. No party filed an
                                  14
                                       objection. The Court finds the Report correct, well-reasoned, and thorough, and adopts it in every
                                  15
                                       respect.
                                  16
                                              Accordingly, and for the reasons set forth in the Report:
                                  17
                                              1. The notice of removal (Dkt. No. 1) is DISMISSED;
                                  18
                                              2. The action is REMANDED to the Lake County Superior Court, Case No. CR952265.
                                  19
                                       The Clerk shall remand this action to the state court forthwith and close the case file.
                                  20
                                              This Order terminates Docket Number 8.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: June 14, 2019
                                  24                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
